Citation Nr: 0701536	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a partial rupture of the right quadriceps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a disability rating 
higher than 10 percent for a partial rupture of the right 
quadriceps.

In his VA Form 9 submitted in May 2004, the veteran requested 
that he be scheduled for a Board hearing at the RO.  In a 
December 2005 letter, the RO notified the veteran that his 
hearing had been scheduled for January 10, 2006.  However, 
the veteran failed to appear with no explanation provided.  
Therefore, his hearing request is considered withdrawn.  
38 C.F.R. § 20.702(d)(2006).  Written argument was received 
by the veteran's representative in November 2007.


FINDING OF FACT

The veteran's partial rupture of the right quadriceps is 
manifested by thickening of the quadriceps and subjective 
complaints of pain, with no objective evidence of muscle 
weakness, no limitation of motion of the right knee, and no 
more than minimal overall functional impairment.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a partial 
rupture of the right quadriceps have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.56, 4.73, Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was treated for a partial 
rupture of the right quadriceps while on active duty.  After 
service, the RO granted service connection and assigned a 10 
percent disability rating for a partial rupture of the right 
quadriceps.  In March 2003, the veteran requested a 
disability rating higher than 10 percent after explaining 
that this condition had worsened.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's partial rupture of the right quadriceps has 
been rated under Diagnostic Code (DC) 5314.  This muscle 
group includes the anterior thigh group muscles that function 
to provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  See 38 C.F.R. § 4.73, 
DC 5314.

Under DC 5314, a noncompensable rating is assigned for a 
slight disability, 10 percent rating is assigned for a 
moderate disability, a 30 percent rating is assigned for a 
moderately severe disability, and a 40 percent rating is 
assigned for a severe disability.  38 C.F.R. § 4.73, DC 5314.  
The terms "moderate," "moderately-severe," and "severe" 
will be described below.

The criteria for rating muscle injuries are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  For 
purpose of the present case, the criteria of moderate, 
moderately severe, and severe are pertinent.  Under the 
rating criteria:

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2).

The objective findings for a moderate disability include 
entrance and, if present, exit scars which are linear or 
relatively small, and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id. 

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  38 C.F.R. § 4.56(d)(3).

The objective findings of a moderately-severe disability are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  Id.

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately-severe level, in an aggravated form.  38 C.F.R. § 
4.56(d)(4).

The objective findings of a severe disability include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  The following, if present, are also 
signs of severe muscle damage: (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (b) adhesions of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

In this case, the veteran's history involving his partial 
rupture of the right quadriceps is not consistent with a 
moderately-severe muscle injury, as required for a 30 percent 
disability rating.  In this regard, his service medical 
records show that he was seen in June 1957 for a partial 
rupture of his right quadriceps.  An aspiration performed at 
that time revealed no fluids.  He was seen again in August 
1957 for swelling of the right anterior thigh.  The veteran 
reported having had a "Charlie horse" during basic 
training.  The diagnosis was tear (old) of the right rectus 
femoris.  It does not appear that the veteran underwent 
treatment for this injury or that he was ever placed on a 
profile.  A clinical evaluation during a separation physical 
in April 1958 was normal.  

The service medical records do not show a prolonged period of 
hospitalization, consistent complaints of cardinal symptoms 
of muscle wounds, or unemployability because of the veteran's 
inability to keep up with work requirements.  In short, the 
type of injury sustained by the veteran is not consistent 
with a moderately-severe muscle injury.  As such, the service 
medical records provide probative evidence against the 
veteran's claim.  

More importantly, the current objective findings do not 
reflect that his disability due to a partial rupture of the 
right quadriceps can be characterized as moderately severe.  
During a VA examination in May 2003, the veteran was able to 
walk through the corridors and ascend and descend from the 
examining table without apparent difficulty.  The examiner 
observed a thickened or denser area on the right thigh 
approximately 4 to 5 inches above the knee; however, both 
thighs measured 23 inches in circumference.  This thickened 
area became somewhat more accentuated on motor testing, 
although no loss of power was noted.  Sensory examination 
revealed a mild vibratory loss of both feet from about the 
ankle area distally.  No periods of flare-ups were noted.  
There was also no evidence of any adhesion or tendon or nerve 
damage.  The diagnostic impression was "residual symptoms 
and signs of the 1954 and 1957 injuries to the right thigh.  
The condition appears to be chronic and has existed for many 
years.  The exact nature of the thickened muscle and its full 
extent cannot be further described by clinical examination 
alone."  

The examiner also estimated that this injury caused only 
minimal functional impairment, providing medical evidence 
against this claim.

This report is consistent with the post-service medical 
record, which appears to support the findings of the VA 
examination.  

The Board has reviewed the veteran's letter to the VA of 
September 2003 and his statement that the examination was 
brief.  Even if this is correct, neither the examination 
report, nor the post-service medical record as a whole, 
reflects a moderately severe muscle injury, as required for a 
30 percent disability rating under DC 5314.  In this regard, 
there is no indication of any loss of deep fascia or loss of 
muscle substance or loss of normal firm resistance of 
muscles, when compared with the left side.  There is also no 
evidence of any muscle loss or decreased strength of the 
right thigh.  Lastly, since this injury did not involve any 
penetration of the skin, there is no residual scar.  
Accordingly, the Board finds that the May 2003 VA examination 
report provides highly probative evidence against this claim.

Beyond the examination report that the veteran has disputed, 
the Board has also considered VA outpatient treatment records 
dated in 2003, none of which shows a moderately-severe 
disability involving the veteran's right thigh.  In fact, 
most of these records pertain to an injury involving the 
veteran's left knee.  The only reference to the veteran's 
right lower extremity involves a December 2003 report which 
notes that the veteran's right knee demonstrated motion from 
zero to 140 degrees.  The Board emphasizes that such motion 
is considered full.   See 38 C.F.R. § 4.71, Plate I (2006).  
Hence, these records also provide highly probative evidence 
against the veteran's claim. 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for a partial rupture of the right quadriceps.  As 
the preponderance of the evidence is clearly against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the VA examination performed in May 2003 appears 
adequate for rating purposes, particularly in light of the 
post-service medical record, which appears to support the 
findings of the examination report.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

A disability rating higher than 10 percent for a partial 
rupture of the right quadriceps is denied.


____________________________________________
JOHN J. CROWELY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


